                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:
Estes, 7:20cv137                              Judge M. Casey Rodgers
Hacker, 7:20cv131                             Magistrate Judge Gary R. Jones
Keefer, 7:20cv104


                DEPOSITION DESIGNATIONS ORDER NO. 6

      This Order addresses Plaintiffs’ objections and counter-designations to

Defendants’ affirmative deposition designations and Defendants’ objections to

Plaintiffs’ counter-designations thereto for the following witness depositions:

   1. Leanne Battler

   2. Sarah Burrows

   3. Cynthia Crossley

   4. Eric Fallon

   5. Brian Hobbs

   6. Emily Keefer

   7. Ronald Kieper

   8. Melissa Leccese
                                                                           Page 2 of 2


      The Court’s rulings with respect to the above depositions are set forth in the

attached Exhibit 1.

      SO ORDERED, on this 23rd day of March, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
